MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
FAX: (503) 345-9372
e-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT MICHAEL BOWMAN

                      UNITED STATES DISTRICT COURT

                              DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                         Case No. 3:17-CR-00068-MO
                   Plaintiff,

                                                    NOTICE OF APPEAL
                      vs.


  MICHAEL BOWMAN,
                            Defendant(s).


       Defendant, Michael Bowman, through his attorney, Matthew Schindler,

gives notice of his appeal to the United States Court of Appeals for the Ninth Circuit

from the final judgment in this case entered August 21, 2020, by the Honorable

Michael Mosman in the District of Oregon. Mr. Bowman appeals the denial of

pretrial motions, rulings during his trial, his conviction, and his sentence.



                                    Respectfully submitted on August 21, 2020.


                                    s/Matthew Schindler
                                    Matthew A. Schindler, OSB#964190
                                    Attorney for Michael Bowman



Page 1 – NOTICE OF APPEAL
